Citation Nr: 0842792	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in his Substantive Appeal, the veteran 
requested a travel Board hearing.  In subsequent 
correspondence, he withdrew that request and opted to have a 
hearing before a Decision Review Officer (DRO) at the RO.  In 
July 2007, the veteran was provided a hearing before a DRO.  
A transcript of the testimony offered at this hearing has 
been associated with the claims file.  

This veteran's claim of entitlement to service connection for 
PTSD was last before the Board in March 2008 when it was 
remanded for further development.  That development has been 
completed and this issue is now ready for consideration by 
the Board.

The issue of entitlement to service connection for service 
connection for a nervous disorder is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have PTSD


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided complete notice in December 2004 and 
April 2008 and the claim was readjudicated in a September 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the veteran's service treatment records, 
personnel records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology of his claimed 
disability, and afforded the veteran the opportunity to give 
testimony before a DRO.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
psychoses, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran is claiming entitlement to service connection for 
PTSD as the result of two stressors.  First, he has stated 
that during the Cuban missile crisis in October 1962 he was 
stationed at the Brize Norton Royal Air Force Base (AFB) in 
England on temporary duty (TDY) for about three months, and 
that while performing guard duty there he was constantly in 
fear from the threat of attack by protesters and enemies.  He 
claims this has caused PTSD and/or a nervous disorder.  
Second, he has stated that stress and exposure to aircraft 
engine noise when he was stationed at Lockbourne AFB in Ohio 
caused him a nervous breakdown, and perhaps PTSD.  

The veteran's entrance examination, dated in August 1960, 
notes a normal psychiatric clinical evaluation.  

A February 1963 clinical record from the USAF Hospital, 
Lockbourne AFB, Ohio, notes that the veteran had recently had 
three episodes where he had lost control of himself, two of 
which were at home and one of which was on duty.  At the time 
this note was recorded, the veteran stated that he had been 
in the Air Force since August 1960 and assigned to the 
present organization since December 1960.  He was alleged to 
have attempted suicide on two occasions and attacked his wife 
and son.  The veteran claimed amnesia for these events, but 
it was noted that the validity of the claimed amnesia was 
subject to question.  He was noted to have been observed 
behaving in a peculiar manner while on duty as a sentry guard 
by kicking a power unit, crying and breaking up a stick.  He 
stated that he was "fed up with working on that job and 
wanted out."  Psychological assessment revealed no overt 
evidence of anxiety or depression.  He was found to be a very 
immature, passively hostile individual with limited impulse 
control.  Passive-aggressive reaction, chronic, moderate, was 
diagnosed.  

The veteran's separation examination, dated in August 1960, 
notes a normal psychiatric clinical evaluation.  However, the 
veteran, on the report of medical history, did acknowledge 
"nervous trouble of any sort," but denied frequent trouble 
sleeping, terrifying nightmares, depression or excessive 
worry and loss of memory or amnesia.

The veteran's personnel records, which were fully obtained 
following the Board's remand, show that from October 1960 to 
May 1964 the veteran was stationed at Lockbourne AFB, Ohio.  
His DD Form 214 notes no foreign and/or sea service.  None of 
the personnel records document the veteran's claimed TDY in 
England. 

In November 2004 the veteran was seen by a social worker at 
the VA medical center for assessment.  At the time, the 
veteran informed the social worker that his mother had died 
when he was a baby and that his father remarried when he was 
6.  He related that his relationship with his stepmother was 
not very good, but that his childhood was otherwise good.  
The veteran reported working as a flight line security guard 
for 3 years at the Lockbourne AFB.  He reported having a 
breakdown one night during guard duty and that he was 
subsequently taken off guard duty and referred to a 
psychiatrist.  He reported only having anger problems 
following this breakdown.  The veteran's spouse, who was 
present, also reported a major change in the veteran 
following the incident when he was on guard duty.  A PTSD 
screen was positive.  Following this visit, the veteran saw a 
social worker on several occasions.  The records associated 
with this visit note problems with anxiety, depression and 
anger.  

The veteran was seen for a VA psychiatric consultation in May 
2005.  At the time, the veteran reported having a nervous 
breakdown in 1963 while guarding planes on the flight line at 
an air base in England.  He reported being seen by a 
psychiatrist while on active duty and that he was told to 
relocate his wife and child back to the United States from 
England to reduce his stressors.  At the time of the 
examination he stated, and his wife confirmed, that he was 
relaxed and easygoing before the 1963 incident.  Examination 
resulted in a diagnosis of anxiety disorder, not otherwise 
specified (since 1963, by history).  Further assessment was 
recommended.  


In July 2005, the veteran was once again seen at the VA 
medical center for psychiatric assessment.  At the time, the 
veteran related that he had served in the Air Force from 1960 
to 1964 in air police.  He reported that when stationed at 
Bryce [sic] Norton Air Force Base in England he was assigned 
to guard B-47s during the Cuban Missile Crisis and was told 
that demonstrators outside the gate could climb over the 
fence and plant bombs.  He was reportedly terrified that 
people would do so and that he would be required to shoot 
them, or that he might be unable to do so.  He reported that 
in February, following this duty assignment, that he had a 
"breakdown," and was seen by a psychiatrist and 
subsequently reassigned to clerical duties.  He reported 
never receiving treatment until the present due to the stigma 
attached to mental illness.  Examination resulted in a 
diagnosis of anxiety disorder, not otherwise specified 
(possible PTSD).  Apparently, on the same day that this 
examination was conducted, the veteran was subsequently seen 
by another doctor who diagnosed anxiety disorder, not 
otherwise specified (since 1963, by history) and PTSD 
(provisional).

In July 2005, the veteran was provided a VA psychiatric 
examination which resulted in a diagnosis of PTSD.  The 
examiner attributed this diagnosis to the veteran's belief 
that saboteurs would cross over the fence at the Brize Norton 
Royal Air Force Base and kill him.  The examiner did not 
attribute this diagnosis to exposure to aircraft engine 
noise.  Also noted was questionable chronic paranoid 
schizophrenia and depression.  He was also felt to have 
obsessive compulsive disorder.  

Of record is a September 2005 psychiatry note.  Examination 
at this time resulted in an impression of anxiety disorder, 
not otherwise specified (since 1963, by history) and PTSD 
(provisional). 

In October 2005 the veteran was once again seen by a social 
worker.  A note associated with this visit documents a 
problem of "unspecified psychosocial circumstances."  At 
this time the veteran reiterated the history as outlined 
above and reported flashbacks, nightmares, anxiety and 
stress.  He was assigned to a PTSD support group by the 
social worker.  

In December 2005 the veteran was seen by a physician for 
psychiatric evaluation.  At the time, the veteran was less 
anxious than on previous visits and he was not depressed.  It 
was noted that the obsessive compulsive symptoms had 
improved, but that the PTSD symptoms had not.  PTSD and 
obsessive-compulsive disorder were diagnosed.  

In January 2006, the same VA examiner that conducted the July 
2005 VA examination was tasked with reviewing the claims file 
and the July 2005 VA examination report.  The examiner noted 
that on the July 2005 examination the veteran was felt to 
meet the criteria for PTSD by his report and that there was a 
question of chronic paranoid schizophrenia and depression 
with psychotic features that could not either be verified or 
ruled out.  The examiner also noted that he was felt to have 
obsessive compulsive disorder.  The examiner, after reviewing 
the claims file, concluded that it was unlikely that the 
veteran's current diagnosis of PTSD and obsessive compulsive 
disorder were present while he was in the military or caused 
by direct military service.  The examiner noted that the in-
service examining psychiatrist felt that the veteran had a 
passive/aggressive reaction in service, which would now be 
seen in the field of a personality disorder.  

Following this examination, in January 2006 the veteran was 
once again seen for psychiatric evaluation by a physician and 
was diagnosed with PTSD and obsessive-compulsive disorder.  

The veteran has provided VA with a private psychiatric 
evaluation report from W.B.R., M.D. dated in April 2006.  The 
physician noted that he had reviewed the "service medical 
records (by referenced statements) and current medical 
records."  At the time of this evaluation, the veteran 
offered a similar in-service history as outlined above, with 
particular emphasis on the time he claims he spent in 
England.  The physician found it amazing that the veteran had 
not sought psychiatric treatment until recently.  He noted 
that the veteran had been treated by VA for PTSD.  In regards 
to the veteran's service treatment records, the physician 
noted that in the 1960s PTSD was not recognized as a disorder 
as it is now.  He noted that it was critical to realize that 
in the 1960s behaviors that emerged from the disorganizing 
anxiety being experienced by a patient were often described 
as having been caused by underlying character pathology (or 
"personality disorders") and were frequently misinterpreted 
as being chosen by a patient to bring about change in social 
circumstances.  The physician diagnosed PTSD and major 
depressive disorder, recurrent, and concluded that the 
veteran's current psychiatric condition was "more likely 
than least likely due to his military service."

Of record is a May 2006 personal statement from the veteran's 
sister.  In this letter she relates remembering that after 
her brother was discharged from the service he had a lot of 
emotional problems and was a totally different person after 
he left the Air Force.  She acknowledged being a minor when 
the veteran was discharged from service.

Also of record is a July 2006 letter from Dr. R.  In this 
letter Dr. R. states that the veteran suffers from PTSD, 
which is directly connected to his service in the armed 
forces from 1960-1964.  

At his July 2007 DRO hearing the veteran reiterated his 
claimed service in England and subsequent breakdown at the 
Lockbourne AFB.  He also related that following service he 
found it hard to maintain a steady job for sometime, until he 
began to sell insurance, which he did until he retired in 
1980 due to disability caused by a motor vehicle accident.  
The veteran's son testified as to the veteran's behavior 
while he was growing up and related that he exhibited a lot 
of "uncontrollable behavior."  He noted that since his 
father had been getting treatment, he seemed to have 
improved.  

In furtherance of the Board's remand, the veteran was 
provided a VA psychiatric examination in July 2008.  The 
veteran reported that his mother was killed when he was 3 
years old and that he lived with his aunt until the age of 6, 
when his father remarried.  At the age of 13 he began working 
on a bread truck and did so until he graduated from high 
school.  The veteran described that he enjoyed sports as a 
child before he entered service.  After high school the 
veteran reported working at garment factory for a few months 
until he joined the Air Force.  The veteran's granddaughter, 
who accompanied him to the examination, described that the 
veteran was very "independent" and spent most of his time 
away from home after the age of 13.  The examiner noted that 
the veteran had no exposure to traumatic events prior to his 
period of active service.  The veteran reported serving 
during the Cuban missile crisis in England.  The veteran 
described to the examiner that in 1962 he was assigned duties 
as a security guard in England, as noted above.  He stated 
that during this time he had constant fear that saboteurs 
would come over the fence and that he would have to shoot 
them.  He related that after he returned to the United States 
he began to have dreams about saboteurs and that he had a 
nervous breakdown in 1963, but did not remember the incident.  
He reported that he was told that he was beating on equipment 
as he was carrying firearms and that he was out of control 
for about an hour.  He stated that after this breakdown he 
was assigned a clerical job and eventually discharged from 
service.  The veteran reported no legal problems since his 
discharge from service and that he had multiple jobs until he 
retired in 1980 due to back problems. The veteran reported an 
attempt to overdose on medication and shoot himself in the 
1980s, but that he did not receive any treatment or 
hospitalization for these attempts.  The veteran related that 
he liked to play golf and watch football.  

The examiner noted that the veteran had been treated by VA 
for anxiety and depression and that he attended PTSD groups.  
He found that the veteran had been exposed to a very low 
level of traumatic stress.  Examination resulted in diagnosis 
of anxiety disorder, not otherwise specified, and depressive 
disorder, not otherwise specified.  The examiner found that 
the veteran did not suffer from PTSD.  

The preponderance of the evidence from mental health 
professionals is against a diagnosis of PTSD for the veteran.  
VA practitioners who saw the veteran in January 2006 and 
pursuant to the Board remand in July 2008 noted his reported 
history and symptoms.  The VA psychologist who examined the 
veteran and reviewed his claims file in 2008, however, 
concluded that the veteran does not have PTSD.

The absence of a diagnosis of PTSD precludes service 
connection for PTSD, regardless of the other factors to be 
considered.  Nonetheless, the Board notes the January 2006 
examiner found it unlikely that the veteran's current 
symptoms were related to his claimed experiences in service.  


Regardless of whether the veteran has a DSM-IV diagnosis of 
PTSD, in order to substantiate this claim, the veteran's 
claimed service in England and associated stressor must be 
corroborated because the veteran did not engage in combat, as 
outlined above.  This claimed stressor has not been 
independently corroborated.  There is no independent evidence 
showing that the veteran was stationed at Brize Norton AFB in 
October 1962, which is a necessary predicate to find that he 
was ever exposed to his claimed stressor at this location.  
His personnel records show that during this time he was 
stationed at Lockbourne AFB, Ohio, in direct contradiction of 
his statements.  See Doran, 6 Vet. App. at 289.  Moreover, 
the Board notes that at the time of his February 1963 
"breakdown" the veteran reported that he had been stationed 
at Lockbourne AFB, Ohio, since 1960.  This contemporaneous 
evidence carries much greater weight than the veteran's 
current assertions, which are clearly contradicted by the 
record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
Notably, in this regard, the veteran also denied nightmares 
upon his discharge, although he now claims he had nightmares 
upon his alleged return from TDY in England.  Id.  In the 
absence of independent corroboration of this claimed foreign 
TDY service, the claim must be denied.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The July 2008 VA examination conducted pursuant to the March 
2008 Board remand resulted in diagnoses of anxiety disorder 
and depressive disorder, but there was no opinion as to the 
etiology of the conditions.  The Board remand specifically 
requested that such an opinion be provided.  The Board must 
remand the case again in order to ensure compliance with the 
prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the July 2008 report, the examiner explained that the 
veteran evidenced some pre-service risk factors that rendered 
him vulnerable to depression and anxiety.  Specifically, the 
examiner noted that the veteran lost his mother at an early 
age and did not appear to have been well integrated into his 
father's new family.  The examiner noted that it would 
require excessive speculation to determine whether the 
veteran's symptoms were linked to his time of service, but 
found that it seemed more than likely that many of these 
symptoms pre-dated his tour of duty.  The examiner found that 
the veteran's depression and anxiety appear to have been 
exacerbated by his service as indicated by what the veteran 
described as a "breakdown."  

Further examination conducted on remand should resolve 
questions as to whether the veteran had a pre-existing 
psychiatric condition and if so, whether that condition was 
aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
psychiatric disorders.   

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on the examination and review of the 
record, the examiner is asked to answer 
the following questions:

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
psychiatric disorder that existed prior 
to his entry onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current 
psychiatric disability had its onset in 
service?  

A rationale for all opinions expressed 
should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the veteran's claim remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


